Citation Nr: 0017355	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, status post myocardial infarctions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefit sought.  The 
veteran, who had active service from May 1968 to May 1970, 
appealed that decision.


FINDINGS OF FACT

1.  The veteran was not diagnosed with a cardiovascular 
disease during service or within one year following his 
separation from service.

2.  There is no evidence that would reflect that the veteran 
had arteriosclerotic, rheumatic fever, or rheumatic heart 
disease during service.

3.  Competent medical evidence has not been submitted that 
would establish a nexus between current cardiovascular 
disease and the veteran's service or any incident thereof.


CONCLUSION OF LAW

The veteran's claim for service connection for 
arteriosclerotic heart disease, status post myocardial 
infarctions, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, a claim may be well grounded based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  With respect to a chronic disability subject to 
presumptive service connection, such as cardiovascular 
disease, evidence that the chronic disorder was manifested to 
a compensable degree within the prescribed period, in this 
case one year, is sufficient to establish evidence of the 
required nexus.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).

The veteran currently suffers from arteriosclerotic coronary 
artery disease, which has led to several myocardial 
infarctions, most recently in July 1998.  His central 
contention, contained in a July 1998 statement, is that his 
current cardiovascular disease and resulting myocardial 
infarctions are the result of in-service untreated strep 
throat that developed into rheumatic fever which in turn 
matured into cardiac disease.  

The veteran's February 1968 entrance examination report noted 
that his mouth and throat were normal on objective 
examination; he did report a history of colds.  A May 1968 
follow-up examination did not note additional defects.  The 
veteran was deemed fit, and he entered service in May 1968.  
In November 1968 the veteran sought treatment for cold 
symptoms.  His pharynx was slightly enlarged, and he was 
diagnosed with an upper respiratory infection.  The veteran 
was given Tetracycline.  The following month he had 
complaints of chills, fever, nausea and excessive tiredness.  
Objectively, his ears, nose and throat were normal.  A 
December 1968 throat culture did not reveal the presence of 
pathogens.  In February 1969, the veteran had cold symptoms, 
but his pharynx was normal.  In March 1969, the veteran had 
complaints of right chest pain after an episode of excessive 
alcohol use.  Mild gastritis secondary to excessive alcohol 
use was diagnosed, and he was provided Maalox and advised to 
discontinue alcohol use.  A December 1969 separation 
examination report did not note any cardiovascular 
abnormalities, and the veteran denied a history of cardiac 
problems, including rheumatic fever.  

In June 1976, six years after his separation from active 
service, the veteran had complaints of chest pain and sought 
treatment from Methodist Hospital of Sacramento, California.  
An ECG was within normal limits, and X-rays did not show 
evidence of active heart disease.

In April 1992, the veteran reported a one-month history of 
angina to a private physician, John S. Williamson, M.D.  In 
April 1992 correspondence, Dr. Williamson informed another 
treating physician, Paul Mozen, M.D., that the veteran's 
treadmill test was abnormal.  The veteran underwent his first 
cardiac catheterization in May 1992 at St. Mary's Regional 
Medical Center in Reno.  The veteran's cardiac difficulties 
have continued to date, and a September 1998 VA examination 
report summarized that the veteran has had several myocardial 
infarctions with evidence of irreversible ischemia.  Coronary 
artery atherosclerotic disease was also diagnosed.

In March 1999, the veteran submitted photocopies of medical 
texts pertaining to various cardiovascular disabilities.

In January and June 1999, the veteran and his wife provided 
testimony before an RO hearing officer.  They recounted the 
essential theory underlying the veteran's claim, and 
emphasized that the veteran had had several recent myocardial 
infarctions.  They also alleged that the veteran was 
misdiagnosed earlier, and that his cardiac disorders began 
many years before a first diagnosis in the early 1990s.  In 
addition, the veteran and his wife testified that the veteran 
sought treatment for chest pains in the early 1970s, but that 
the physician who provided the records, a Dr. Oaks, had died 
and his records were not available.  At the latter hearing 
they testified that Dr. Oaks referred the veteran to the 
University of California at Davis medical center in the early 
1970s, but that those records were destroyed a few years 
previously.  In addition, the veteran testified that during 
his service in Germany he was found unconscious on base and 
taken to an Air Force hospital.  He further related that his 
heart had stopped beating and that paramedics had used CPR to 
restart his heart.  

In an undated statement, the veteran's ex-wife also stated 
that the veteran received CPR during his service in Germany 
after he was found unconscious on base.  In addition, she 
related a separate incident when the veteran had chest pain 
and received treatment in Germany.  She stated that the 
treatment was merely Maalox.  

In light of the above, the Board finds that the veteran's 
claim for service connection is not plausible, and must be 
denied as not well grounded.  In this respect, there is no 
medical evidence that would reflect that the veteran had 
rheumatic fever during service, nor was any form of 
cardiovascular disease diagnosed during service.  Likewise, 
there is no medical evidence affiliated with the claims file 
that would reflect that the veteran was diagnosed with any 
form of cardiovascular disease within one year following his 
separation from service.  As such, the veteran's current 
cardiovascular disease cannot be presumed service connected 
under the auspices of 38 C.F.R. § 3.307 and § 3.309.

In addition, there is no medical evidence that would reflect 
that the veteran had rheumatic fever during service, or that 
he even had strep throat during service.  Indeed, the 
December 1968 throat culture did not reflect strep throat.  
Ultimately, only the veteran and his wife have stated that 
the veteran had cardiovascular disease or rheumatic fever 
during service and that current cardiovascular diseases are 
the result thereof.  However, as laypersons, neither are 
competent to provide a medical opinion, such as a diagnosis 
or an opinion on medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In a similar manner, the Board would observe that treatises 
are general in nature, and are not specific to the veteran's 
claimed disorder.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995)(finding that a treatise abstract submitted by the 
veteran did not establish any connection between his 
particular condition and service sufficient to well ground 
his claim for service connection.)  As such, the photocopies 
of the texts the veteran submitted are not sufficient to 
render this claim well grounded.  In the absence of in-
service incurrence of a disease, and in the absence of a 
nexus between current cardiovascular diseases and an in-
service event, the Board finds that the veteran's claim is 
not well grounded.

In denying the claim as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim.  Thus, there is no duty to obtain private 
treatment records from the late Dr. Oaks or the University of 
California at Davis, even assuming that they were available.  
The veteran has been informed of the evidence required to 
establish a well-grounded claim of entitlement to service 
connection.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).


ORDER

Service connection for arteriosclerotic heart disease, status 
post myocardial infarctions, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

